Adams, J.
l. venue: jurisdiefcion: practice. I. Section 2589 of the Code provides that “if a suit be brought in the wrong county it may there be prosecuted to a termination unless the defendants, before answer, demand a change of place of trial to the proper county. ” One design of the provision requiring applications to be made before answer doubtless is to give the plaintiff as speedy a trial as can be given him consistently with the error which he has made. In this ease, default having been made, it was proper for the court,- in setting it aside, to prescribe that the defendants should answer in twenty days. If they desired to change the place of trial they had twenty days in which to make the application, and we think that they could not properly claim more than that. The court might have ruled that they should answer instanter, but they obtained twenty days, which, in all probability, extended beyond the term, or at least such might be the fact, and we think that they should not be allowed to take advantage of *237the indulgence of the court after having been once in default, and their own laches, to gain more time.
2. practice i fee: evidence, II. The defendants complain of the allowance of attorney’s fees without evidence. In this we think the court erred. We discover no other error.
Reversed.